Citation Nr: 0628379	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder, 
claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1967 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  A rating decision of January 1969 denied service 
connection for a psychiatric disorder and the veteran 
appealed that rating decision to the Board.  Subsequently, 
the Board denied service connection for a psychiatric 
disorder in a June 1970 decision.  A rating decision of 
October 1979 denied the veteran's request to reopen his claim 
for service connection of a psychiatric disorder on the 
grounds that new and material evidence had not been received.  


FINDINGS OF FACT

1.  A final Board decision dated in June 1970 denied service 
connection for a psychiatric disorder on the grounds that the 
psychiatric disorder pre-existed service and had not been 
permanently aggravated thereby.  

2.  A final rating decision dated in October 1979 denied the 
veteran's request to reopen his claim of service connection 
for a psychiatric disorder on the grounds that new and 
material evidence had not been received.  

3.  The evidence received since the time of the prior final 
October 1979 rating decision indicates that the veteran's 
psychiatric disorder worsened in service.  This evidence is 
neither cumulative nor redundant, it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of sustaining the claim.

4.  The veteran's psychiatric disorder was incurred in 
service.  


CONCLUSIONS OF LAW

1.  The unappealed June 1970 Board decision that denied 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The unappealed October 1979 rating decision that declined 
to reopen the veteran's claim for service connection of a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002).

3.  New and material evidence has been submitted to reopen a 
claim of service connection for a psychiatric disorder and 
the claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

4.  Service connection for a psychiatric disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Assessment of VA's application of the VCAA, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), is not necessary given the favorable outcome 
of this case.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Laws and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a Statement of the Case.  38 C.F.R. § 19.26.  
A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 38 C.F.R. § 3.156 (2005).  The 
appellant's application to reopen was filed after August 29, 
2001 (it was filed in November 2001); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. § 1111 (West 2002).  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, 370 
F.3d at 1096. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

New and material
The evidence received since the October 1979 rating decision 
that declined to reopen the veteran's claim for service 
connection of a psychiatric disorder is new and material.  In 
particular, the Board finds the July 1982 VA examination to 
be new and material in that it was not previously submitted 
to VA in connection with his claim for service connection for 
a psychiatric disorder, even though it was submitted with 
respect to his claim for non-service connected pension, an 
issue not currently on appeal.  It is also material in that 
it relates to the unestablished fact of permanent aggravation 
by service.  Thus, the claim is reopened.

Merits
The veteran's June 1967 induction examination revealed that 
the veteran was psychiatrically normal.  Thus, the veteran is 
presumed to have been sound at entrance.  38 U.S.C.A. § 1111.  

A review of the record reveals a history of psychiatric 
problems prior to the veteran's induction into the Army.  A 
psychiatric evaluation dated in June 1964 from the California 
Department of Youth Authority reveals that the veteran's 
personality makeup at that time was described as containing 
many immature and dependent features and manifesting mixed 
neurotic symptoms, at times severe.  His thinking exhibited 
some loosening of associations, but there was no evidence of 
frank psychosis.  Following treatment, the loosening of 
associations improved remarkably in a very short time.  The 
ultimate diagnosis was psychoneurotic reaction, mixed type, 
severe, with recent history of some breakdown in his thinking 
organization.  

The veteran was inducted into the Army in June 1967.  
Following basic training and advanced individual training, 
the veteran was assigned to duty in Puerto Rico, where he 
served as a cook.  In April 1968, the veteran began having 
difficulties, including unusual thoughts and bizarre, 
disturbing dreams, and he was admitted to a hospital for 
treatment.  He reported feeling confined by Army life and 
became depressed.  He had numerous gastrointestinal 
complaints, but workup was negative.  On transfer to 
Psychiatry service he was noted to have a positive past 
psychiatric history.  At that time the veteran indulged in 
much autistic thinking, e.g., daydreaming.  Affect was 
generally flat with a paucity of spontaneous ideas and 
speech.  He appeared to have average intelligence and to 
exercise fair judgment.  The ultimate diagnosis was 
schizophrenic reaction, chronic undifferentiated type, mild.  

The veteran received a physical disability discharge in 
October 1968, resulting from a medical Board held in August 
1968, which diagnosed schizophrenic reaction.  The Medical 
Board initially determined that the veteran's condition pre-
existed service and had not been aggravated thereby.  An 
August 1968 addendum to the Medical Board's report later 
concluded that the veteran's condition had been aggravated by 
service.  In September 1968, the physical evaluation board 
disagreed with the Medical Board addendum, and found that the 
veteran's pre-existing psychiatric disorder was not 
aggravated by service.  The veteran was discharged from 
service without entitlement to disability benefits.  

The veteran underwent a VA examination in July 1982.  A 
mental status examination revealed a deficiency in general 
fund of knowledge and ability to do calculations, and 
questionable judgment, which had a mildly autistic flavor.  
The examiner diagnosed schizophrenia, chronic, 
undifferentiated.  Notably, the examiner, based upon a review 
of the veteran's claims file, commented that the veteran's 
psychiatric history began in service when he "had a mental 
breakdown."  

Private medical records confirm a persistent diagnosis of 
schizophrenia.  The record also contains an October 1982 
treatment note from Thomas A. Murray, M.D., which continues a 
diagnosis of schizophrenic disorder, residual type, chronic.  
The veteran had been treated by Dr. Murray beginning in 
December 1976.  A June 2002 letter from the Mental Health 
Corporation of Denver reveals a diagnosis of paranoid 
schizophrenia.  The veteran received treatment there 
beginning in July 1989.  

As indicated, in order to rebut this presumption of 
soundness, the evidence must show, clearly and unmistakably 
that disability preexisted service and that disability was 
not aggravated by service.  

The Board finds that the presumption of soundness is not 
rebutted.  One could argue that the evidence clearly and 
unmistakably shows that the veteran's schizophrenia 
preexisted service.  The evidence, however, does not clearly 
and unmistakably show that the schizophrenia was not 
aggravated by service.  The veteran was hospitalized in 
service and has been treated ever since.  Further, the July 
1982 VA examiner indicated that the veteran's psychiatric 
disability had its onset in service.  Therefore, the 
presumption of soundness at entrance is not rebutted, and the 
Board finds that the veteran's schizophrenia was incurred in 
service.


ORDER

New and material evidence having been received, the claim for 
service connection of a psychiatric disorder, claimed as 
schizophrenia, is reopened.  

Entitlement to service connection for schizophrenia is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


